DETAILED ACTION
This Office Action is responsive to the amendment for application 16/392,359 filed on 10 February 2021. Claims 1, 7-8, 14-15, and 20 have been amended, and claims 4, 11, and 17 have been cancelled.
In light of Applicant’s arguments and the amendments to the claims, the objection to claims 7, 14, and 20 as presented in the previous Office action has been withdrawn.
Claims 1-3, 5-10, 12-16, and 18-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-3, 5-10, 12-16, and 18-20 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-10, 12-16, and 18-20 are allowed, being herein renumbered claims 1-17.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on page 8 of the remarks dated 10 February 2021, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196